NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
JULIE E. PEARSON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Responden.t.
2011-3104 _
Petition for review of the Merit Syste1ns Protection
Board in case n0. CH1221090692-W-1.
ON MOTION
PER CUR1AM.
0 R D E R
Ju1ie E. Pearson moves to compel the Merit Systems
Protection Board to produce various documents and
makes arguments concerning asserted ex parte communi-
cations, etc. The Department of Veterans Affairs opposes
Pearson replies
Pearson's arguments and motion raise matters that
may be raised in the briefs, related to Pearson’s assertions

PEARSON V. VA 2
about her hearing and other issues including whether
there are discrepancies in the transcript. Because the
issues may be raised in the briefs with the other issues in
the case, Pearson has not shown that the matter should
be addressed by motion.
According1y,
IT ls ORDERED THAT: _
The motion is denied without prejudice to Pears0n
discussing the issues in the briefs. 4
FOR THE COURT
3EP 92 2911 /S/ Jan H0rba1y
Date J an Horba1y
C1erk .
cc: Ju1ie E. Pears0n
Christopher A. Bowen, ESq. `
83 men
B.S. COURT 0F APPEALS FOR
THE FEDERAL C|RCUiT
SEP 02 2011
.|AN l~IORB:'\LY
CLERK